DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in a non-provisional application filed on 03/31/2020.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in UNITED KINGDOM on 08/30/2019 (GB1912513.7). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings were received on 03/31/2020 (in the filings).  These drawings are acceptable.


Examiner’s Remarks
5.	Examiner’s attempts to contact the Applicant’s representative to propose an amendment to place the application in condition for allowance were unsuccessful.  Accordingly, this Office action is being issued.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


6.	Claim 19 is rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter and thus do not fall within at least one of the four categories of patent eligible subject matter.

7.	As to claim 19, it is directed to “A storage medium storing a computer program for
controlling an electronic device.” One embodiment of the claimed “storage medium” however is explicitly described in the specification as including signals and carrier waves (Specification, ¶ 102: “The storage medium may be a non-transitory recording medium or a transitory signal medium”).

Additionally, under current Office examination procedure, and absent clear definition or exclusion by the Applicant to the contrary, the broadest reasonable interpretation of a computer-readable or machine-readable media can encompass non-statutory, transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See MPEP § 2106.03, Eligibility Step 1: The Four Categories of Statutory Subject Matter.

Accordingly, the claimed “storage medium” is directed to non-statutory subject matter. Applicant is advised to amend this portion of the claim to recite a “non-transitory storage medium” to overcome the 101 rejection.

Allowable Subject Matter
8.	Claims 1–18 and 20 are allowed.

9.	Claim 19 may be allowed if rewritten to overcome the rejections, above.

The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features of independent claim 1 when viewed as a whole, specific to the limitation(s) of:

“providing a TEE scheduler in the TEE, the TEE scheduler operable to schedule threads for execution in the TEE, wherein the TEE scheduler determines a number of runnable TEE threads which are either presently, or are awaiting, execution in the TEE and stores the number of runnable TEE threads in a location accessible to threads executing in the REE;
providing a plurality of worker threads in the REE, the worker threads being in an activated state or in an deactivated state,
wherein when an activated worker thread of the plurality of worker threads is executed according to the schedule of the REE global scheduler the worker thread makes a call to the TEE to cause execution of the TEE on the same core as the worker thread, and
wherein the worker thread retrieves the number of runnable TEE threads and compares the retrieved number of runnable TEE threads to the number of currently activated worker threads.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Li et al., US 2021/0011996 A1, teaching a trust zone-based operating system including a secure world subsystem that runs a trusted execution environment TEE, a TEE monitoring area, and a security switching apparatus.
	Yao et al., US 2021/0103470 A1, teaching a trusted execution environment (TEE) and a rich execution environment (REE) includes creating, by the TEE, a plurality of sub-threads preparing to implement sub-functions of a trusted application (TA), for each sub-thread, triggering, by the TEE, the REE to generate a shadow thread, where running of the shadow thread will cause a core on which the shadow thread runs to enter the TEE, and scheduling the created sub-thread to the entered core for execution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
March 25, 2022